           Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION

 DONNA GROHJvlAN,

                            Plaintiff,             No. CV 19-58-H-SEH

 vs.
                                                   ORDER
 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY,

                             Defendant.

       The Court conducted a conference call with all counsel of record on July 26,

2021. The following schedule shall govern the separate trial of the specific fact

issue identified in the Court's July, 22, 2021 Order. 1

       ORDERED:

       I.       To the extent stated, Mountain West Farm Bureau Mutual Insurance

Company's Motion for Leave to File Objection to Plaintiffs Disclosure of

Witnesses and Exhibits2 is GRANTED IN PART and DENIED IN PART. Robert

Spoja may not be called as a witness at trial.


       1
           Doc. 135.
       2
           Doc. 136.
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 2 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 3 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 4 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 5 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 6 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 7 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 8 of 9
Case 6:19-cv-00058-SEH Document 139 Filed 07/26/21 Page 9 of 9
